PER CURIAM.
We affirm the order adjudicating R.T.D. delinquent and the disposition of that adjudication. We strike the imposition of $50 to the Crimes Compensation Trust Fund and $75 as a public defender fee because the trial court did not cite any statutory authority for these costs in its order. If, on remand, the trial court reimposes these costs, it must cite the specific statutes authorizing the costs. Williams v. State, 661 So.2d 1243 (Fla. 2d DCA 1995); Sutton v. State, 635 So.2d 1032 (Fla. 2d DCA 1994).
Affirmed as modified, and remanded with instructions.
ALTENBERND, A.C.J., and LAZZARA and QUINCE, JJ., concur.